Case 2:20-cv-02291-DOC-KES Document 101 Filed 05/12/20 Page 1 of 3 Page ID #:1307



    1   Mary C. Wickham, County Counsel (Bar No. 145664)
        Rodrigo A. Castro-Silva, Senior Assistant County Counsel (Bar No. 185251)
    2   Thomas J. Faughnan, Senior Assistant County Counsel (Bar No. 155238)
        Lauren M. Black, Principal Deputy County Counsel (Bar No. 192302)
    3   500 West Temple Street, Suite 468
        Los Angeles, CA 90012
    4   Telephone: 213-974-1830
        Facsimile: 213-626-7446
    5   Email: lblack@counsel.lacounty.gov
    6   MANATT, PHELPS & PHILLIPS, LLP
        Brandon D. Young, Esq. (Bar No. 304342)
    7   2049 Century Park East, Suite 1700
        Los Angeles, CA 90067
    8   Telephone: 310-312-4000
        Facsimile: 310-312-4224
    9   Email: BDYoung@manatt.com
   10   FOLEY & LARDNER LLP
        Byron J. McLain, Esq. (Bar No. 257191)
   11   555 South Flower Street, Suite 3300
        Los Angeles, CA 90071
   12   Telephone: 213-972-4780
        Facsimile: 213-486-0065
   13   Email: bmclain@foley.com
   14
        Attorneys for Defendant
   15   COUNTY OF LOS ANGELES
   16
                                        UNITED STATES DISTRICT COURT
   17
                                   CENTRAL DISTRICT OF CALIFORNIA
   18

   19
        LA ALLIANCE FOR HUMAN RIGHTS, et                    No. 2:20-cv-02291 DOC-KES
   20   al.,
                                                            Hon. David O. Carter
   21                     Plaintiffs,
                                                            DEFENDANT COUNTY OF LOS
   22          v.                                           ANGELES MAY 12, 2020 STATUS
                                                            REPORT
   23   CITY OF LOS ANGELES, et al,
                                                             DATE: MAY 13, 2020
   24                     Defendants.                        TIME: 10:00 A.M.

   25

   26          On May 9, 2020, the Court issued an omnibus order regarding ongoing settlement

   27   negotiations. See Dkt. 99. As part of the order, the Court asked that “the City of Los Angeles

   28   and County of Los Angeles submit a Status Report listing all of the properties available for use as

                                                                                    2:20-CV-02291 DOC-KES
Case 2:20-cv-02291-DOC-KES Document 101 Filed 05/12/20 Page 2 of 3 Page ID #:1308



    1   shelters for homeless persons.” The County interprets the Court’s request as asking the County
    2   to identify available and viable properties that could be used for interim housing, which is the
    3   traditional housing modality for shelter, contingent on available funding and other factors. In that
    4   vein, Exhibit A of this Status Report provides a listing of properties and potential projects that the
    5   County is actively reviewing for the purpose of developing interim shelter.1 This list includes
    6   properties that are owned by the County, the State of California, the federal government, and
    7   private parties.
    8           The County emphasizes that none of the projects identified in this report have been
    9   approved to be developed by the Board of Supervisors and there is no current funding for
   10   developing these projects. However, the County is including properties that it believes have
   11   viable development potential should funding become available. The list should also be viewed as
   12   identifying opportunities for other government bodies to acquire or develop property for interim
   13   shelter. The County also notes that while most of the properties do not present environmental
   14   concerns, there are a small handful of properties where the County is still assessing “minimum
   15   life safety requirements,” including the environmental suitability of a given project. Those
   16   properties are included here because the County is not in the position to remove the properties
   17   from the list of potential viable interim housing projects.
   18
        Dated: May 12, 2020                                 MARY C. WICKHAM
   19                                                       COUNTY COUNSEL
   20

   21                                                       By: /s/ Lauren M. Black
                                                                Lauren M. Black
   22                                                           Principal Deputy County Counsel
                                                                Attorney for Defendant
   23                                                           COUNTY OF LOS ANGELES
   24

   25
        1
         To the extent that the Court seeks additional lists of property, the County will be available to
   26   accommodate such a request. In addition, to encourage a substantive discussion on the
        availability and use of County properties, Assistant County Chief Executive Officer/County Asset
   27   Manager, David Howard will attend the Court’s May 13, 2020 court hearing to discuss any
        specific questions the Court may have relating to the use of County property to support various
   28   homelessness-related initiatives.
                                                         -2-                       COUNTY STATUS REPORT
Case 2:20-cv-02291-DOC-KES Document 101 Filed 05/12/20 Page 3 of 3 Page ID #:1309



    1   Dated: May 12, 2020                   MANATT, PHELPS & PHILLIPS, LLP
    2

    3                                         By: /s/ Brandon D. Young
                                                  Brandon D. Young
    4                                             Attorney for Defendant
                                                  COUNTY OF LOS ANGELES
    5

    6   Dated: May 12, 2020                   FOLEY & LARDNER LLP
    7

    8                                         By: /s/ Byron J. McLain
                                                  Byron J. McLain
    9                                             Attorney for Defendant
                                                  COUNTY OF LOS ANGELES
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27
   28

                                            -3-                 COUNTY STATUS REPORT
